UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB (Mark One) ý QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission File Number 0-22223 PEOPLES-SIDNEY FINANCIAL CORPORATION (Exact name of small business issuer as specified in its charter) Delaware 31-1499862 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 101 E. Court Street, Sidney, Ohio45365 (Address of principal executive offices) (937) 492-6129 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. YesýNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoý As of February 8, 2008 the latest practicable date, 1,361,048 shares of the issuer’s common shares, $.01 par value, were issued and outstanding. Transitional Small Business Disclosure Format (Check One): YesoNoý 1. PEOPLES-SIDNEY FINANCIAL CORPORATION INDEX Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income 5 Condensed Consolidated Statements of Changes in Shareholders’ Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis 16 Item 3. Controls and Procedures 24 PART II - OTHER INFORMATION Item 1. Legal Proceedings 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES 26 INDEX TO EXHIBITS 27 2. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONCONSOLIDATED BALANCE SHEETS DECEMBER 31, 2, 2007 Item 1.Financial Statements December 31, June 30, 2007 2007 (Unaudited) ASSETS Cash and due from financial institutions $ 1,078,497 $ 1,065,054 Interest-bearing deposits in other financial institutions 3,513,213 4,117,144 Overnight deposits 1,800,000 2,000,000 Total cash and cash equivalents 6,391,710 7,182,198 Time deposits 1,000,000 Securities available for sale 3,001,570 4,847,820 Federal Home Loan Bank stock 1,820,800 1,820,800 Loans, net of allowance of $737,900 and $664,800 121,066,972 121,487,075 Accrued interest receivable 861,229 795,326 Premises and equipment, net 1,836,199 1,864,053 Other real estate owned and repossessions 438,463 143,482 Other assets 89,993 167,540 Total assets $ 136,506,936 $ 138,308,294 LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits $ 81,559,741 $ 82,479,470 Borrowed funds 37,381,931 38,189,030 Accrued interest payable and other liabilities 595,573 704,238 Total liabilities 119,537,245 121,372,738 Common stock in ESOP subject to repurchase obligation 1,388,059 1,677,238 Preferred stock, $.01 par value, 500,000 shares authorized, none issued and outstanding Common stock, $.01 par value, 3,500,000 shares authorized, 1,785,375 shares issued 16,569 16,569 Additional paid-in capital 9,461,176 9,169,858 Retained earnings 11,574,423 11,702,607 Treasury stock, 424,327 shares, at cost (5,198,322 ) (5,198,322 ) Unearned employee stock ownership plan shares (274,145 ) (333,042 ) Accumulated other comprehensive loss 1,931 (99,352 ) Total shareholders’ equity 15,581,632 15,258,318 Total liabilities and shareholders’ equity $ 136,506,936 $ 138,308,294 See accompanying notes to consolidated financial statements. 3. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONCONSOLIDATED STATEMENTS OF INCOME THREE AND SIX MONTHS ENDED DECEMBER 31, 2 (Unaudited) Three Months Ended Six Months Ended December 31, December 31, 2007 2006 2007 2006 Interest income Loans, including fees $ 2,150,104 $ 2,137,853 $ 4,284,121 $ 4,237,961 Securities 50,759 53,146 108,349 108,736 Demand, time and overnight deposits 45,626 31,213 98,995 59,021 Dividends on Federal Home Loan Bank stock 32,126 27,127 61,957 52,752 Total interest income 2,278,615 2,249,339 4,553,422 4,458,470 Interest expense Deposits 597,682 518,191 1,186,520 1,013,210 Borrowed funds 504,653 544,807 1,013,332 1,075,640 Total interest expense 1,102,335 1,062,998 2,199,852 2,088,850 Net interest income 1,176,280 1,186,341 2,353,570 2,369,620 Provision for loan losses (2,220 ) (21,145 ) 83,269 (69,097 ) Net interest income after provision for loan losses 1,178,500 1,207,486 2,270,301 2,438,717 Noninterest income Service fees and other charges 27,143 32,571 55,020 64,932 Gain (loss) on sale of REO and repossessions 4,554 (120 ) Mortgage banking income 50 9,632 Total noninterest income 27,193 32,571 69,206 64,812 Noninterest expense Compensation and benefits 430,534 427,449 861,555 863,540 Director fees 24,300 24,300 48,600 48,600 Occupancy and equipment 96,222 88,245 191,554 177,296 Computer processing 111,039 91,690 192,347 182,687 Professional services 55,733 38,005 99,139 82,213 State franchise taxes 51,417 54,450 102,836 108,900 Other 92,531 81,126 171,338 158,514 Total noninterest expense 861,776 805,265 1,667,369 1,621,750 Income before income taxes 343,917 434,792 672,138 881,779 Income tax expense 123,000 154,800 240,600 312,300 Net income 220,917 279,992 $ 431,538 $ 569,479 Earnings per common share - basic $ 0.17 $ 0.21 $ 0.32 $ 0.42 Earnings per common share - diluted $ 0.17 $ 0.21 $ 0.32 $ 0.42 See accompanying notes to consolidated financial statements. 4. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONCONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME THREE AND SIX MONTHS ENDED DECEMBER 31, 2 (Unaudited) Three Months Ended Six Months Ended December 31, December 31, 2007 2006 2007 2006 Net income $ 220,917 $ 279,992 $ 431,538 $ 569,479 Other comprehensive income Unrealized holding gains on available-for-sale securities 70,416 7,725 153,457 102,790 Tax effect (23,941 ) (2,626 ) (52,174 ) (34,948 ) Other comprehensive income 46,475 5,099 101,283 67,842 Comprehensive income $ 267,392 $ 285,091 $ 532,821 $ 637,321 See accompanying notes to consolidated financial statements. 5. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONCONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY THREE AND SIX MONTHS ENDED DECEMBER 31, 2 (Unaudited) Three Months Ended Six Months Ended December 31, December 31, 2007 2006 2007 2006 Balance, beginning of period $ 15,400,488 $ 15,537,264 $ 15,258,318 $ 15,499,512 Net income for period 220,917 279,992 431,538 569,479 Cash dividends, $.26 per share for the three months ended December 31, 2007 and 2006, and $.42 per share for the six months ended December 31, 2007 and 2006 (346,494 ) (349,771 ) (559,722 ) (566,355 ) Purchase of 23,220 and 31,600 shares of treasury stock for the three and six months ended December 31, 2006 at cost (347,344 ) (473,044 ) Commitment to release 2,510 and 2,654 employee stock ownership plan shares for the three months ended December 31, 2007 and 2006, and 5,020 and 5,308 employee stock ownership plan shares for the six months ended December 31, 2007 and 2006, at fair value 28,903 39,134 61,036 78,731 Change in fair value of common stock subject to repurchase obligation for the three and six months ended December 31, 2007 and 2006 231,343 96,685 289,179 84,894 Change in fair value on securities available for sale, net of tax 46,475 5,099 101,283 67,842 Balance, end of period $ 15,581,632 $ 15,261,059 $ 15,581,632 $ 15,261,059 See accompanying notes to consolidated financial statements. 6. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONCONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED DECEMBER 31, 2 (Unaudited) Six Months Ended December 31, 2007 2006 Cash flows from operating activities Net income $ 431,538 $ 569,479 Adjustments to reconcile net income to net cash from operating activities Depreciation 84,231 81,024 Provision for loan losses 83,269 (69,097 ) Net accretion on securities (293 ) (180 ) Proceeds from sale of loans in secondary market 351,993 Loans disbursed for sale in secondary market (347,404 ) Gain on sale of loans (9,671 ) Amortization of mortgage servicing rights 322 (Gain) loss on sale of REO and repossessions (4,554 ) 120 FHLB stock dividends (52,700 ) Compensation expense for ESOP shares 61,036 78,731 Change in: Accrued interest receivable and other assets 16,404 84,652 Accrued expense and other liabilities (160,839 ) 71 Deferred loan fees (21,057 ) (18,305 ) Net cash from operating activities 484,975 673,795 Cash flows from investing activities Purchase of time deposit (1,000,000 ) Proceeds from maturities of available for sale securities 2,000,000 500,000 Net change in loans (80,572 ) 486,652 Premises and equipment expenditures (56,377 ) (8,572 ) Proceeds from sale REO and repossessions 148,036 100,301 Net cash from investing activities 1,011,087 1,078,381 Cash flows from financing activities Net change in deposits (919,729 ) (1,957,712 ) Net change in short-term FHLB advances (3,000,000 ) Repayments of long-term FHLB advances (807,099 ) (904,577 ) Proceeds from long-term FHLB advances 5,000,000 Cash dividends paid (559,722 ) (566,355 ) Purchase of treasury stock (473,044 ) Net cash from financing activities (2,286,550 ) (1,901,688 ) Net change in cash and cash equivalents (790,488 ) (149,512 ) Cash and cash equivalents at beginning of period 7,182,198 4,714,929 Cash and cash equivalents at end of period $ 6,391,710 $ 4,565,417 Supplemental disclosures of cash flow information Cash paid during the period for Interest $ 2,179,871 $ 2,071,828 Income taxes 315,000 315,000 Noncash transactions Transfer from loans to other real estate owned $ 438,463 $ See accompanying notes to consolidated financial statements. 7. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONNOTES TO CONSOLIDATED FINANCIAL STATEMENTS(Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation:The accompanying consolidated financial statements include accounts of Peoples-Sidney Financial Corporation (“Peoples”) and its wholly-owned subsidiary, Peoples Federal Savings and Loan Association (“Association”), a federal stock savings and loan association, together referred to as the Corporation.All significant intercompany transactions and balances have been eliminated. These interim consolidated financial statements are prepared without audit and reflect all adjustments which, in the opinion of management, are necessary to present fairly the financial position of the Corporation at December 31, 2007 and its results of operations and cash flows for the periods presented.All such adjustments are normal and recurring in nature.The accompanying consolidated financial statements have been prepared in accordance with the instructions for Form 10-QSB and, therefore, do not purport to contain all the necessary financial disclosures required by U.S. generally accepted accounting principles that might otherwise be necessary in the circumstances, and should be read in conjunction with the consolidated financial statements and notes thereto of the Corporation for the fiscal year ended June 30, 2007, included in the Corporation’s 2007 Annual Report on Form 10-KSB for the fiscal year ended June 30, 2007.Reference is made to the accounting policies of the Corporation described in the notes to consolidated financial statements contained in such report.The Corporation has consistently followed these policies in preparing this Form 10-QSB. Nature of Operations:The Corporation provides financial services through its main office in Sidney, Ohio, and branch offices in Sidney, Anna and Jackson Center, Ohio.Its primary deposit products are checking, savings and term certificate accounts, and its primary lending products are residential mortgage, commercial and installment loans.Substantially all loans are secured by specific items of collateral including business assets, consumer assets and commercial and residential real estate. Commercial loans are expected to be repaid from cash flow from operations of businesses.There are no significant concentrations of loans to any one industry or customer.However, the customers’ ability to repay their loans is dependent on the real estate and general economic conditions in the area. Substantially all revenues and services are derived from financial institution products and services in Shelby County and contiguous counties.Management considers the Corporation to operate primarily in one segment, banking. Use of Estimates:To prepare financial statements in conformity with U.S. generally accepted accounting principles, management makes estimates and assumptions based on available information.These estimates and assumptions affect the amounts reported in the financial statements and disclosures provided, and actual results could differ.The allowance for loan losses and fair values of financial instruments are particularly subject to change. Income Taxes:Income tax expense is based on the effective tax rate expected to be applicable for the entire year.Income tax expense is the total of the current year income tax due or refundable and the change in deferred tax assets and liabilities.Deferred tax assets and liabilities are the expected future tax amounts for the temporary differences between the carrying amounts and tax basis of assets and liabilities, computed using enacted tax rates.A valuation allowance, if needed, reduces deferred tax assets to the amount expected to be realized. Earnings Per Common Share:Basic earnings per common share (“EPS”) is net income divided by the weighted average number of common shares outstanding during the period.Employee stock ownership plan (“ESOP”) shares are considered outstanding for this calculation unless unearned.Diluted EPS shows the dilutive effect of additional common shares upon exercise of stock options. (Continued) 8. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONNOTES TO CONSOLIDATED FINANCIAL STATEMENTS(Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Adoption of New Accounting Standards:In February, 2006, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 155, “Accounting for Certain Hybrid Financial Instruments”.This statement clarifies the treatment of derivatives that are freestanding or embedded as part of a beneficial interest in a securitized financial asset.This statement was effective July 1, 2007.The adoption of this pronouncement did not have a material impact on the consolidated financial statements. In March, 2006, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 156, “Accounting for Servicing of Financial Assets”.This statement allows the entity to choose the amortization method or the fair value method to account for each separately recognized servicing asset or liability.This statement was effective July 1, 2007.The adoption of this pronouncement did not have a material impact on the consolidated financial statements. In June 2006, the FASB issued Interpretation (“FIN”) No. 48, “Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement No. 109”, which clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements in accordance with SFAS 109, Accounting for Income Taxes.FIN 48 prescribes a recognition and measurement threshold for a tax position taken or expected to be taken in a tax return.FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition.FIN 48 was effective July 1, 2007.The impact of adopting FIN 48 was not material to the consolidated financial statements. The Corporation and its subsidiary are subject to U.S. federal income tax.The Corporation is no longer subject to examination by taxing authorities for fiscal years prior to June 30, 2003.The Corporation does not expect the total amount of unrecognized tax benefit to significantly increase in the next twelve months. The Corporation recognizes interest related to income tax matters as interest expense and penalties related in income tax matters as other expense.The Corporation did not have any amounts accrued for interest and penalties at either July 1, 2007 or December 31, 2007. Effect of Newly Issued But Not Yet Effective Accounting Standards:In September 2006, FASB issued SFAS Statement No. 157, Fair Value Measurement (“SFAS No. 157”).SFAS No. 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements.SFAS No. 157 does not require any new fair value measurements.This statement is effective for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years.The Corporation has not yet determined the effect, if any, that the application of SFAS No. 157 will have on its consolidated financial statements. In February 2007, the FASB issued SFAS Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115, (“SFAS No. 159”).SFAS No. 159 permits entities to choose to measure many financial instruments and certain other items at fair value at specified election dates.If the fair value option is elected, a business entity shall report unrealized gains and losses on elected items in earnings at each subsequent reporting date.Upon initial adoption of this Statement, an entity is permitted to elect the fair value option for available-for-sale and held-to-maturity securities previously accounted for under SFAS Statement No. 115, Accounting for Certain Investments in Debt and Equity Securities (“SFAS No. 115”).The effect of reclassifying those securities into the trading category should be included in a cumulative-effect adjustment of retained earnings and not in current-period earnings and should be separately disclosed.SFAS No. 159 is effective as of the beginning of the first fiscal year that begins after November 15, 2007.The Corporation has not yet determined the effect, if any, that the application of SFAS No. 159 will have on its consolidated financial statements. (Continued) 9. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONNOTES TO CONSOLIDATED FINANCIAL STATEMENTS(Unaudited) NOTE 2 – SECURITIES AVAILABLE FOR SALE Securities available for sale were as follows. Gross Gross Fair Unrealized Unrealized Value Gains Losses December 31, 2007 U.S. Government agencies $ 3,001,570 $ 2,923 $ June 30, 2007 U.S. Government agencies $ 4,847,820 $ $ (150,534 ) Contractual maturities of securities available for sale at December 31, 2007 were as follows.Actual maturities may differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Fair Value Due in less than one year $ Due after one year through five years 1,002,810 Due after five years through ten years 1,998,760 $ 3,001,570 A security pledged to secure public deposits and repurchase agreements had a carrying amount of $1,999,000 at December 31, 2007 and $1,863,000 at June 30, 2007.There were no sales of securities available for sale during the six months ended December 31, 2007 or 2006. No securities at December 31, 2007 were in an unrealized loss position.Securities with unrealized losses at June 30, 2007, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position, are as follows. Less than 12 Months 12 Months or More Total Description of Securities Fair Value Unrealized Loss Fair Value Unrealized Loss Fair Value Unrealized Loss June 30, 2007 U.S. Government agencies $ $ $ 4,847,820 $ (150,534 ) $ 4,847,820 $ (150,534 ) Unrealized losses on the investment securities have not been recognized into income because the securities are of high credit quality, management has the intent and ability to hold for the foreseeable future, and the decline in fair value is largely due to changes in interest rates.The fair value is expected to recover as the securities approach their maturity date or reset date. (Continued) 10. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONNOTES TO CONSOLIDATED FINANCIAL STATEMENTS(Unaudited) NOTE 3 - LOANS Loans were as follows. December 31, June 30, 2007 2007 Mortgage loans: 1-4 family residential $ 84,801,353 $ 86,555,451 Multi-family residential 4,454,562 4,232,326 Commercial real estate 14,692,397 13,893,048 Real estate construction and development 1,295,908 1,522,448 Land 2,935,346 2,891,359 Total mortgage loans 108,179,566 109,094,632 Consumer loans 5,038,812 5,357,102 Commercial loans 8,914,435 8,049,139 Total loans 122,132,813 122,500,873 Less: Allowance for loan losses (737,900 ) (664,800 ) Deferred loan fees (327,941 ) (348,998 ) $ 121,066,972 $ 121,487,075 At December 31, 2007 and June 30, 2007, there were no loans held for sale.Mortgage loans serviced for others are not reported as assets.The principal balance of these loans was $504,402 at December 31, 2007 and $159,819 at June 30, 2007.Servicing rights associated with the serviced loans totaled $6,905 at December 31, 2007 and $2,145 at June 30, 2007. Activity in the allowance for loan losses is summarized as follows. Three Months Ended Six Months Ended December 31, December 31, 2007 2006 2007 2006 Balance at beginning of period $ 749,000 $ 840,000 $ 664,800 $ 893,600 Provision for losses (2,220 ) (21,145 ) 83,269 (69,097 ) Charge-offs (12,982 ) (123,711 ) (15,809 ) (129,711 ) Recoveries 4,102 856 5,640 1,208 Balance at end of period $ 737,900 $ 696,000 $ 737,900 $ 696,000 (Continued) 11. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONNOTES TO CONSOLIDATED FINANCIAL STATEMENTS(Unaudited) NOTE 3 – LOANS (Continued) Impaired loans were as follows. December 31, June 30, 2007 2007 Period-end impaired loans with no allowance for loan losses allocated $ $ Period-end impaired loans with allowance for loan losses allocated 293,000 246,000 Amount of the allowance allocated to impaired loans 165,000 35,000 Three Months Ended Six Months Ended December 31, December 31, 2007 2006 2007 2006 Average of impaired loans during the period $ 312,000 $ 33,000 $ 391,000 $ 100,000 Interest income recognized during the period 2,313 171 15,320 1,870 Cash-basis interest income recognized 2,313 171 15,320 1,870 Nonperforming loans were as follows. December 31, June 30, 2007 2007 Loans past due over 90 days still on accrual $ 244,000 $ 69,000 Nonaccrual loans 1,209,000 1,772,000 Nonperforming loans include smaller balance homogeneous loans, such as residential mortgage and consumer loans that are collectively evaluated for impairment and individually classified impaired loans. (Continued) 12. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONNOTES TO CONSOLIDATED FINANCIAL STATEMENTS(Unaudited) NOTE 4 - BORROWED FUNDS At December 31, 2007 and June 30, 2007, the Association had a cash management line of credit enabling it to borrow up to $8,000,000 from the Federal Home Loan Bank of Cincinnati (“FHLB”).The Association has the option of selecting a variable rate of interest for up to 90 days or a fixed rate for a maximum of 30 days on the cash management advances.The line of credit must be renewed on an annual basis.There were no outstanding borrowings on this line of credit at December 31, 2007 and June 30, 2007. As a member of the FHLB system, the Association has the ability to obtain borrowings up to a maximum total of $58.2 million including the cash management line of credit as of December 31, 2007.Advances from the Federal Home Loan Bank were as follows. December 31, June 30, 2007 2007 4.88% FHLB fixed-rate advance, due January 25, 2008 $ 2,000,000 $ 2,000,000 6.13% FHLB fixed-rate advance, due June 25, 2008 7,000,000 7,000,000 5.16% FHLB fixed-rate advance, due March 13, 2009 3,000,000 3,000,000 6.00% FHLB convertible advance, fixed-rate until March 2008, due June 11, 2009 5,000,000 5,000,000 4.42% FHLB fixed-rate advance, due July 9, 2010 2,000,000 2,000,000 6.27% FHLB convertible advance, fixed-rate until March 2008, due September 8, 2010 5,000,000 5,000,000 5.12% FHLB fixed-rate advance, due October 31, 2011 5,000,000 5,000,000 5.30% select pay mortgage-matched advance, final maturity May 1, 2011 427,788 484,157 5.35% select pay mortgage-matched advance, final maturity July 1, 2011 894,745 1,118,371 3.92% select pay mortgage-matched advance, final maturity November 1, 2012 418,206 480,421 3.55% select pay mortgage-matched advance, final maturity March 1, 2013 568,953 617,819 4.10% select pay mortgage-matched advance, final maturity March 1, 2015 489,243 517,930 4.09% select pay mortgage-matched advance, final maturity November 1, 2017 429,292 496,302 3.31% select pay mortgage-matched advance, final maturity April 1, 2019 490,838 508,543 4.72% select pay mortgage-matched advance, final maturity November 1, 2022 1,920,140 2,067,366 4.38% select pay mortgage-matched advance, final maturity December 1, 2022 638,490 687,777 3.92% select pay mortgage-matched advance, final maturity December 1, 2022 483,007 549,696 3.64% select pay mortgage-matched advance, final maturity March 1, 2023 1,621,229 1,660,648 $ 37,381,931 $ 38,189,030 Advances under the borrowing agreements are collateralized by a blanket pledge of the Association’s residential mortgage loan portfolio and its FHLB stock. (Continued) 13. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONNOTES TO CONSOLIDATED FINANCIAL STATEMENTS(Unaudited) NOTE 4 - BORROWED FUNDS (Continued) The interest rates on the convertible advances are fixed for a specified number of years, then convertible to a variable rate at the option of the FHLB.If the convertible option is exercised, the advance may be prepaid without prepayment fee.The select pay mortgage-matched advances require monthly principal and interest payments and annual additional principal payments. Maturities of FHLB advances for the next five years and thereafter were as follows. Year ended December 31, 2008 $ 10,516,733 2009 9,338,541 2010 8,185,537 2011 5,924,845 2012 691,512 Thereafter 2,724,763 $ 37,381,931 NOTE 5 - OFF-BALANCE-SHEET ACTIVITIES Loss contingencies, including claims and legal actions arising in the ordinary course of business, are recorded as liabilities when the likelihood of loss is probable and an amount or range of loss can be reasonably estimated.Management does not believe there now are such matters that will have a material effect on the financial statements. Some financial instruments, such as loan commitments, credit lines, letters of credit and overdraft protection, are issued to meet customer financing needs.These are agreements to provide credit or to support the credit of others, as long as conditions established in the contract are met, and usually have expiration dates.Commitments may expire without being used.Off-balance-sheet risk of credit loss exists up to the face amount of these instruments, although material losses are not anticipated.The same credit policies are used to make such commitments as are used for loans, including obtaining collateral at exercise of the commitment. The contractual amount of financial instruments with off-balance-sheet risk was as follows. December 31, June 30, 2007 2007 1-4 family residential real estate – fixed rate $ 469,000 $ 219,000 1-4 family residential real estate – variable rate 130,000 366,000 Commercial real estate – fixed rate 232,000 Commercial lines of credit – variable rate 5,128,000 5,324,000 Home equity lines of credit – variable rate 918,000 974,000 The interest rate on fixed-rate commitments were 6.75% to 7.25% at December 31, 2007 and 7.25% to 8.13% at June 30, 2007.Commitments to make loans are generally made for a period of 30 days or less.The maximum maturity for fixed-rate commitments range from 10 years to 20 years. At December 31, 2007 and June 30, 2007, the Corporation was required to have $230,000 and $295,000 on deposit with its correspondent banks as a compensating clearing requirement. (Continued) 14. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONNOTES TO CONSOLIDATED FINANCIAL STATEMENTS(Unaudited) NOTE 5 - OFF-BALANCE-SHEET ACTIVITIES (Continued) The Corporation entered into employment agreements with certain of its officers.The agreements provide for a term of one to three years and a salary and performance review by the Board of Directors not less often than annually, as well as inclusion of the employee in any formally established employee benefit, bonus, pension and profit-sharing plans for which management personnel are eligible.The agreements provide for extensions for a period of one year on each annual anniversary date, subject to review and approval of the extension by disinterested members of the Board of Directors of the Association.The employment agreements also provide for vacation and sick leave. The Association entered into a five-year lease for a branch in the Super Wal-Mart in Sidney that commenced in June 2001.The lease term was renewed in June 2006 for five years at $39,750 annually.The lease has another five-year renewal option at $49,688 annually. NOTE 6 – EARNINGS PER SHARE The factors used in the earnings per share computation follow. Three Months Ended Six Months Ended December 31, December 31, 2007 2006 2007 2006 Basic Earnings Per Common Share Net income $ 220,917 $ 279,992 $ 431,538 $ 569,479 Weighted average common shares outstanding 1,361,048 1,370,690 1,361,048 1,378,663 Less:Average unallocated ESOP shares (24,615 ) (35,015 ) (25,870 ) (36,342 ) Weighted average common shares outstanding for basic earnings per common share 1,336,433 1,335,675 1,335,178 1,342,321 Basic earnings per common share $ 0.17 $ 0.21 $ 0.32 $ 0.42 Diluted Earnings Per Common Share Net income $ 220,917 $ 279,992 $ 431,538 $ 569,479 Weighted average common shares outstanding for basic earnings per common share 1,336,433 1,335,675 1,335,178 1,342,321 Add:Dilutive effects of assumed exercises of stock options Weighted average common shares and dilutive potential common shares outstanding 1,336,433 1,335,675 1,335,178 1,342,321 Diluted earnings per common share $ 0.17 $ 0.21 $ 0.32 $ 0.42 Average stock options not considered in calculation because they were not dilutive 119,972 128,898 119,972 128,898 15. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONMANAGEMENT’S DISCUSSION AND ANALYSIS(Unaudited) Item 2.Management’s Discussion and Analysis Introduction In the following pages, management presents an analysis of the consolidated financial condition of the Corporation as of December 31, 2007, compared to June 30, 2007, and results of operations for the three and six months ended December 31, 2007, compared with the same periods in 2006.This discussion is designed to provide a more comprehensive review of operating results and financial position than could be obtained from an examination of the consolidated financial statements alone.This analysis should be read in conjunction with the interim consolidated financial statements and related footnotes included herein. Overview and Outlook The current local housing market and the economy in general remain depressed.Houses are taking longer periods to sell.Our county unemployment rate, however, remains stable at 5.2%.Even with the recent interest rate cuts, however, we are seeing limited housing activity in all price ranges.Foreclosures have declined, however, many foreclosed properties remain vacant and are listed for sale.Typically, purchasers of properties have very little cash to use for major purchases and disposable income continues to narrow as everyday consumer costs continue to increase. Lower interest rates also compound the problem of attracting retail deposits.We continue to compare wholesale advance rates verses retail deposit rates to attract funds at the lowest cost reasonably attainable.We expect these trends to continue during the balance of 2008. Forward-Looking Statements When used in this filing or future filings by the Corporation with the Securities and Exchange Commission, or other public or shareholder communications, or in oral statements made with the approval of an authorized executive officer, the words or phrases “will likely result,” “are expected to,” “will continue,” “is anticipated,” “estimate,” “project,” “believe” or similar expressions are intended to identify “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.The Corporation wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made, and to advise readers that various factors, including but not limited to regional and national economic conditions, changes in levels of market interest rates, credit risks of lending activities and competitive and regulatory factors, could affect the Corporation’s financial performance and could cause the Corporation’s actual results for future periods to differ materially from those anticipated or projected. The Corporation does not undertake, and specifically disclaims, any obligation to publicly release the result of any revisions that may be made to any forward-looking statements to reflect occurrence of anticipated or unanticipated events or circumstances after the date of such statements. Financial Condition Total assets at December 31, 2007 were $136.5 million compared to $138.3 million at June 30, 2007, a decrease of $1.8 million.The decrease in total assets was primarily due to a decrease in securities available for sale and cash and cash equivalents of $1.8 million and $0.8 million respectively partially offset by an increase of $1.0 million in time deposits.Loans also decreased $0.4 million. Cash and cash equivalents decreased $0.8 million from $7.2 million at June 30, 2007 to $6.4 million at December 31, 2007.The decrease was primarily attributed to a decrease of $0.6 million in interest-bearing deposits that we hold in other financial institutions coupled with a decrease of $0.2 million in overnight deposits.The decrease in (Continued) 16. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONMANAGEMENT’S DISCUSSION AND ANALYSIS(Unaudited) cash and equivalents resulted from a decrease in deposits and borrowed funds.The securities portfolio, which is classified as available for sale, decreased $1.8 million from $4.8 million at June 30, 2007 to $3.0 million at December 31, 2007.The decrease was due to calls by the issuers of $2.0 million in securities, in accordance with their terms, partially offset by an increase in the fair value of the remaining securities during the reporting period.See Note 2 of Notes to Consolidated Financial Statements. Time deposits increased $1.0 million resulting from the partial reinvestment of the proceeds from the security calls during the period. Total loans decreased $0.4 million from $121.5 million at June 30, 2007 to $121.1 million at December 31, 2007.The most significant changes occurred in one- to four-family residential loans, which decreased $1.8 million partially offset by an increase of $0.8 million in commercial real estate loans.Non-mortgage commercial loans also increased $0.9 million partially offset by a $0.3 million decrease in consumer loans.The remaining loan categories had nominal changes that combined for a net increase of $40,000.The decrease in the loan portfolio resulted primarily from the general slow down in the residential housing market.The increase in commercial lending resulted primarily from increased activity in agricultural farm loans and commercial business loans.See Note 3 of Notes to Consolidated Financial Statements. Premises and equipment decreased $28,000 from $1,864,000 at June 30, 2007 to $1,836,000 at December 31, 2007.This decrease resulted from normal depreciation of existing assets partially offset by equipment purchases and routine improvements to the office building. Other real estate owned increased $295,000 to $438,000 at December 31, 2007 as a result of the addition of two one- to four-family residential properties acquired through deed-in-lieu of foreclosure since June 30, 2007.At the time these properties were placed in real estate owned management obtained new appraisals to accurately reflect their fair market value less estimated selling costs.Offsetting this increase was the sale of a one-to four-family residential property that was purchased at sheriff’s sale during fiscal 2007.The sale resulted in a gain of $4,600. Total deposits decreased $0.9 million from $82.5 million at June 30, 2007 to $81.6 million at December 31, 2007.The most significant changes occurred in certificate accounts, which increased $1.6 million.However, money market and savings accounts decreased $1.1 million and $0.8 million, respectively and NOW checking accounts also decreased $0.7 million.The only other increase in deposits occurred in commercial checking accounts, which increased $156,000.Local competition, the attractiveness of the stock market compared to market interest rates and economic demands continue to limit the availability of deposit funds. Borrowed funds decreased $0.8 million from $38.2 million at June 30, 2007 to $37.4 million at December 31, 2007.This decrease was the result the scheduled repayments of mortgage-matched advances.Borrowed funds represent a significant portion of our liabilities, and we expect this mix of deposits and borrowed funds will continue for the foreseeable future.See Note 5 of Notes to Consolidated Financial Statements. (Continued) 17. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONMANAGEMENT’S DISCUSSION AND ANALYSIS(Unaudited) Results of Operations Our operating results are affected by general economic conditions, monetary and fiscal policies of federal agencies and regulatory policies of agencies that regulate financial institutions.Our cost of funds is influenced by interest rates on competing investments and general market rates of interest.All these factors affect the demand for real estate loans and other types of loans, which directly influence the volume of our lending activities. Our net income is dependent on net interest income, which is the difference between interest income earned on interest-earning assets, such as loans and securities and interest expense incurred on interest-bearing liabilities, such as deposits and borrowings.The level of net interest income is dependent on the interest rate environment and volume and composition of interest-earning assets and interest-bearing liabilities.Net income is also affected by provisions for loan losses, service charges, gains on the sale of assets and other income, noninterest expense and income taxes. Three Months Ended December 31, 2007 Compared to the Three Months Ended December 31, 2006 Net Income.The Corporation earned net income of $221,000 for the three months ended December 31, 2007 compared to $280,000 for the three months ended December 31, 2006.The most significant changes occurred in noninterest expenses, which increased $57,000 coupled with a decrease of $28,000 in net interest income after provision for loan losses.These decreases to net income were partially offset by a decrease of $32,000 in income tax expense.Various components of our income statement are discussed as follows. Net Interest Income.Net interest income totaled $1,176,000 for the three months ended December 31, 2007 compared to $1,186,000 for the three months ended December 31, 2006, representing a decrease of $10,000.The decrease was the result of a decrease in the total of average net earning assets during the current period.This resulted in a greater increase in interest expense as compared to the increase in interest income. Interest and fees on loans increased $12,000 from $2,138,000 for the three months ended December 31, 2006 to $2,150,000 for the three months ended December 31, 2007.The increase in interest income was due primarily to an increase in the average yield earned partially offset by a lower average balance of loans.The average balance of loans decreased to $121.1 million with an average yield of 7.10% for the three months ended December 31, 2007 compared to an average balance of $124.0 million with an average yield of 6.90% for the same three month period last year. Interest on securities decreased $2,000 due to a decrease in the average balance partially offset by an increase in the average yield earned during the current period.Interest on demand, time and overnight deposits increased $15,000 to $46,000 for the three months ended December 31, 2007 as compared to $31,000 for the same period last year.The increase in interest earned on deposits with other financial institutions was the result of an increase in the average balance partially offset by a lower average yield earned on such deposits. Dividends on FHLB stock increased $5,000 over the comparable period due to an increase in the dividend rate paid by the FHLB coupled with a higher average balance. Interest paid on deposits increased $80,000 from $518,000 for the three months ended December 31, 2006 to $598,000 for the three months ended December 31, 2007.The increase resulted from an increase in the average interest rate paid on deposits coupled with an increase in the average balance of deposits.The average balance of deposits for the three months ended December 31, 2007 was $80.7 million at an average cost of 2.94% compared to an average balance of $78.9 million at an average cost of 2.60% for the three months ended December 31, 2006. (Continued) 18. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONMANAGEMENT’S DISCUSSION AND ANALYSIS(Unaudited) Interest paid on borrowed funds totaled $505,000 for the three months ended December 31, 2007 compared to $545,000 for the three months ended December 31, 2006.The decrease of $40,000 in interest expense on borrowed funds resulted from a decrease in the average balance of borrowed funds partially offset by an increase in the average rate.The average balance of borrowed funds for the three months ended December 31, 2007 was $37.6 million at an average cost of 5.33% compared to an average balance of $40.7 million at an average cost of 5.31% for the three months ended December 31, 2006. Provision for Loan Losses.The Corporation maintains an allowance for loan losses in an amount that, in management’s judgment, is adequate to absorb probable losses in the loan portfolio.While management utilizes its best judgment and information available, the ultimate adequacy of the allowance is dependent upon a variety of factors, including the performance of the Corporation’s loan portfolio, the economy, changes in real estate values and interest rates and the view of the regulatory authorities toward loan classifications.The provision for loan losses is determined by management as the amount to be added to the allowance for loan losses after net charge-offs have been deducted to bring the allowance to a level that is considered adequate to absorb probable incurred losses in the loan portfolio.The amount of the provision is based on management’s monthly review of the loan portfolio and consideration of such factors as historical loss experience, general prevailing economic conditions, changes in the size and composition of the loan portfolio and specific borrower considerations, including the ability of the borrower to repay the loan and the estimated value of the underlying collateral. The provision for loan losses increased $19,000 from a negative provision of $21,000 for the three months ended December 31, 2006 to a negative provision of $2,000 for the three months ended December 31, 2007.The negative provision for loan losses of $2,000 during the current three-month period is due to a decrease in classified and nonperforming loans.Classified and nonperforming loans were $1.5 million and $1.9 million respectively at September 30, 2007 and decreased to $1.2 million in classified loans and $1.5 million in nonperforming loans at December 31, 2007.Other than the addition of one loan to real estate owned acquired through deed in lieu of foreclosure the decreases in classified and nonperforming loans occurred as a result of several loans moving from delinquent to performing status.The negative provision of $22,000 for the three-month period a year ago was also partially the result of a decrease in the balance of classified loans coupled with a decrease in impaired loans at December 31, 2006 as compared to September 30, 2006.Impaired loans were $33,000 at December 31, 2006 compared to $161,000 at September 30, 2006.The decrease in impaired loans resulted primarily from the charge off of a $122,000 commercial loan during the period.This probable loss had already been included in the allowance for loan losses at 100% of its outstanding balance during prior periods and therefore the charge off had no affect on the provision for loan losses during the December 2006 quarter. The level of nonperforming loans at December 31, 2007 was $1,453,000 compared to $1,944,000 at December 31, 2006.The allowance for loan losses totaled $737,900, or 0.61% of gross loans receivable net of deferred loan origination fees and 50.8% of total nonperforming loans at December 31, 2007.This compares to $696,000, or 0.56% of gross loans receivable, net of deferred loan origination fees and 35.8% of total nonperforming loans at December 31, 2006.Overall, the Corporation’s charge-off history remains modest and is the product of a variety of factors, including the Corporation’s underwriting guidelines, which generally require a loan-to-value or projected completed value ratio of 90% or less for purchase or construction of one- to four-family residential properties and 75% for commercial real estate and land loans, established income information and defined ratios of debt to income. Noninterest income.Noninterest income, which includes service fees, other miscellaneous income, the net gain or loss on the sale of real estate owned and mortgage banking income, decreased $6,000 from $33,000 for the three months ended December 31, 2006 to $27,000 for the three months ended December 31, 2007.This is primarily due to a decrease in fee income on NOW accounts resulting from a decrease in the average balance as compared to last year. (Continued) 19. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONMANAGEMENT’S DISCUSSION AND ANALYSIS(Unaudited) Noninterest expense.Noninterest expense totaled $862,000 for the three months ended December 31, 2007 compared to $805,000 for the three months ended December 31, 2006, an increase of $57,000.The most significant changes occurred in computer processing expense, which increased $19,000 and professional services, which increased $18,000.The increase in computer processing expense resulted from the preparation cost associated with the addition of internet banking.The increase in professional services is related to compliance issues resulting from new government regulations and requirements. Income Tax Expense.Income tax expense totaled $123,000 for the three-month period ended December 31, 2007 and $155,000 for the three-month period ended December 31, 2006.The decrease in income tax is reflective of a decrease in income before income taxes for the current period.The effective tax rate was 35.8% and 35.6% for the three months ended December 31, 2007 and 2006. Six Months Ended December 31, 2007 Compared to the Six Months Ended December 31, 2006 Net Income.The Corporation earned net income of $432,000 for the six months ended December 31, 2007 compared to $569,000 for the six months ended December 31, 2006, representing a decrease of $137,000. The most significant factor contributing to the decrease in net income for the current six-month period was an increase in provision for loan losses, which was partially offset by a decrease in income tax expense. Net Interest Income.Net interest income totaled $2,354,000 for the six months ended December 31, 2007 compared to $2,370,000 for the six months ended December 31, 2006, a decrease of $16,000.The decrease was the result of a decline in the total of average net earning assets.This equates to a smaller increase in interest income on loans and other sources of interest income compared to the increase in expense on deposits and borrowed money. Interest and fees on loans increased $46,000, or 1.1% from $4,238,000 for the six months ended December 31, 2006 to $4,284,000 for the six months ended December 31, 2007.The increase in interest income was due primarily to a higher average yield earned on loans due to the increasing interest rate environment offset by a decrease in the average balance.The average balance of loans decreased to $121.1 million with an average yield of 7.08% for the six months ended December 31, 2007 compared to an average balance of $124.0 million with an average yield of 6.84% for the same six month period last year. Interest on securities decreased $1,000 from $109,000 for the six months ended December 31, 2006 to $108,000 for the six months ended December 31, 2007.The decrease resulted from a decrease in the average interest rate during the current period as compared to last year. Interest on demand, time and overnight deposits increased $40,000 from $59,000 for the six months ended December 31, 2006 to $99,000 for the six months ended December 31, 2007.The increase resulted from an increase in the average balance of these deposits coupled with an increase in the average rate. Dividends on FHLB stock increased $9,000 as compared to the same period a year ago due to an increase in the dividend rate paid by the FHLB coupled with a higher average balance. Interest paid on deposits increased $174,000, or 17.1% from $1,013,000 for the six months ended December 31, 2006 to $1,187,000 for the six months ended December 31, 2007.The increase resulted from a higher average interest rate coupled with a higher average balance of deposits. The average balance of deposits for the six months ended December 31, 2007 was $80.5 million at an average cost of 2.92% compared to an average balance of $79.4 million at an average cost of 2.53% for the six months ended December 31, 2006. (Continued) 20. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONMANAGEMENT’S DISCUSSION AND ANALYSIS(Unaudited) Interest paid on borrowed funds totaled $1,013,000 for the six months ended December 31, 2007 compared to $1,076,000 for the six months ended December 31, 2006.The decrease of $63,000 in interest expense on borrowed funds resulted from a decrease in the average balance of borrowed funds offset slightly by an increase in the average cost of these borrowings for the current period.The average balance of borrowings for the six months ended December 31, 2007 was $37.8 million at an average cost of 5.32% compared to an average balance of $40.2 million at an average cost of 5.31% for the six months ended December 31, 2006. Provision for Loan Losses.The provision for loan losses for the six months ended December 31, 2007 totaled $83,000 compared to a negative $69,000 for the six months ended December 31, 2006.The increase of $152,000 in the provision for losses was due primarily to an increase in the allowance allocation for probable losses on impaired loans during the current six-month period.Impaired loans increased to $293,000 at December 31, 2007 from $246,000 at June 30, 2007.The resulting provision for loan losses on impaired loans increased $130,000 for the six months ended December 31, 2007.This increase to provision for loan losses was partially offset by a decrease in total classified loans coupled with an overall decrease in the loan portfolio balance since June 30, 2007.Classified loans totaled $1.8 million at June 30, 2007 compared to $1.2 million at December 31, 2007.The negative provision of $69,000 that occurred during the six months ended December 31, 2006 was primarily the result of the positive resolution of a commercial loan that had a specific loss allocation of $80,000 at June 30, 2006.Additionally, the Corporation had a decline in the loan portfolio balance during the six-month period a year ago. Noninterest income.Noninterest income includes service fees, other miscellaneous income, the gain or loss realized on the sale of real estate owed and mortgage banking income increased $4,000 from $65,000 for the six months ended December 31, 2006 to $69,000 for the six months ended December 31, 2007.This is primarily due to a $5,000 increase in the gain on the sale of REO during the current six-month period.An increase of $10,000 in mortgage banking income was offset by a $10,000 decrease in service fees for the comparable period. Noninterest expense.Noninterest expense totaled $1,667,000 for the six months ended December 31, 2007 compared to $1,622,000 for the six months ended December 31, 2006, an increase of $45,000.Professional fees increased $17,000 resulting from expenses incurred relating to new government regulations.Occupancy and equipment expense increased $15,000, other expenses increased $12,000 and computer processing increased $9,000.Other than the increase in computer processing expense relating to the preparation costs associated with the addition of internet banking there were no other individual significant items that contributed to the increases in occupancy and equipment and other expenses.State franchise tax decreased $6,000 resulting from the tax savings associated with the payment of dividends by the Association to the Corporation. Income Tax Expense.Income tax expense totaled $241,000 for the six months ended December 31, 2007 compared to $312,000 for the six months ended December 31, 2006, representing a decrease of $71,000.The decrease in income tax expense is reflective of a decrease in income before tax.The effective tax rate was 35.8% and 35.4% for the six months ended December 31, 2007 and 2006. (Continued) 21. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONMANAGEMENT’S DISCUSSION AND ANALYSIS(Unaudited) Liquidity and Capital Resources The Corporation’s liquidity, primarily represented by cash and cash equivalents, is a result of operating, investing and financing activities.These activities are summarized below for the six months ended December 31, 2007 and 2006. Six Months Ended December 31, 2007 2006 (Dollars in thousands) Net income $ 432 $ 569 Adjustments to reconcile net income to net cash from operating activities 53 105 Net cash from operating activities 485 674 Net cash from investing activities 1,011 1,078 Net cash from financing activities (2,286 ) (1,902 ) Net change in cash and cash equivalents (790 ) (150 ) Cash and cash equivalents at beginning of period 7,182 4,715 Cash and cash equivalents at end of period $ 6,392 $ 4,565 The Corporation’s principal sources of funds are deposits, borrowings, loan repayments, maturities of securities and other funds provided by operations.While scheduled loan repayments and maturing investments are relatively predictable, deposit flows and early loan prepayments are influenced by interest rates, general economic conditions and competition and therefore are somewhat less predictable.The Corporation maintains investments in liquid assets based on management’s assessment of the (1) need for funds, (2)expected deposit flows, (3) yields available on short-term liquid assets and (4) objectives of the asset/liability management program.Management believes that loan repayments and other sources of funds will be adequate to meet the Corporation’s foreseeable liquidity needs. The Corporation also has the ability to borrow from the FHLB up to a maximum total of $58.2 million including the cash management line of credit.See Note 4 of the Notes to Consolidated Financial Statements for a detail of the Corporation’s borrowings from the FHLB at December 31, 2007. At December 31, 2007, the Corporation had commitments to originate fixed-rate loans totaling $469,000 and variable-rate loans totaling $130,000.Loan commitments are generally extended for 30 days.See Note 5 of the Notes to Consolidated Financial Statements for a detail of the Corporation’s loan commitments at December 31, 2007.The Office of Thrift Supervision regulations require the Corporation’s insured subsidiary to maintain a safe and sound level of liquid assets.The Corporation considers its liquidity sufficient to meet its outstanding short and long-term needs. (Continued) 22. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONMANAGEMENT’S DISCUSSION AND ANALYSIS(Unaudited) The Association is subject to various regulatory capital requirements administered by the federal regulatory agencies.Under capital adequacy guidelines and the regulatory framework for prompt corrective action, the Association must meet specific capital guidelines that involve quantitative measures of the Association’s assets, liabilities and certain off-balance-sheet items as calculated under regulatory accounting practices.Capital amounts and classifications are also subject to qualitative judgments by the regulators.Failure to meet minimum capital requirements can result in regulatory action. Prompt corrective action regulations provide five classifications: well-capitalized, adequately capitalized, undercapitalized, significantly undercapitalized, and critically undercapitalized, although these terms are not used to represent overall financial condition.If adequately capitalized, regulatory approval is required to accept brokered deposits.If undercapitalized, capital distributions are limited, as is asset growth and expansion, and capital restoration plans are required. At December 31, 2007 and June 30, 2007, management believes the Association complies with all regulatory capital requirements, and is considered well-capitalized under the Federal Deposit Insurance Act.To the best of management’s knowledge, no conditions or events have occurred subsequent to the last notification by regulators that management believes would have changed the Association’s category. At December 31, 2007 and June 30, 2007, the Association’s actual capital levels, minimum required levels and levels to be considered “well-capitalized” were as follows. To Be Well-Capitalized For Capital Under Prompt Corrective Actual Adequacy Purposes Action Regulations Amount Ratio Amount Ratio Amount Ratio (Dollars in Thousands) December 31, 2007 Total capital to risk- weighted assets $ 14,706 16.9 % $ 6,964 8.0 % $ 8,705 10.0 % Tier 1 (core) capital to risk-weighted assets 14,105 16.2 3,482 4.0 5,223 6.0 Tier 1 (core) capital to adjusted total assets 14,105 10.3 5,462 4.0 6,827 5.0 Tangible capital to adjusted total assets 14,105 10.3 2,048 1.5 N/A June 30, 2007 Total capital to risk- weighted assets $ 13,989 16.1 % $ 6,930 8.0 % $ 8,663 10.0 % Tier 1 (core) capital to risk-weighted assets 13,572 15.7 3,465 4.0 5,198 6.0 Tier 1 (core) capital to adjusted total assets 13,572 9.8 5,541 4.0 6,926 5.0 Tangible capital to adjusted total assets 13,572 9.8 2,078 1.5 N/A 23. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONCONTROLS AND PROCEDURES(Unaudited) Item 3.Controls and Procedures Any control system, no matter how well designed and operated, can provide only reasonable (not absolute) assurance that its objectives will be met.Furthermore, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, have been detected. Disclosure Controls The Company’s management, with the participation of the Company’s Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of the Company’s disclosure controls and procedures, as such term is defined in Rules 13a – 15(e) and 15d – 15(e) of the Securities Exchange Act of 1934 (Exchange Act) as of the end of the period covered by the report. Based upon that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that as of December 31, 2007 our disclosure controls and procedures were effective to provide reasonable assurance that (i)the information required to be disclosed by us in this Report was recorded, processed, summarized and reported within the time periods specified in the SEC's rules and forms, and (ii)information required to be disclosed by us in our reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. 24. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONPART II - OTHER INFORMATION Item 1. Legal Proceedings The Company is not involved in any pending legal proceedings other than routine legal proceedings occurring in the ordinary course of business, which, in the aggregate, involved amounts which are believed to be immaterial to the consolidated financial condition and operations of the Company. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None Item 3. Defaults Upon Senior Securities Not applicable. Item 4. Submission of Matters to a Vote of Security Holders On October 12, 2007 the Annual Meeting of Shareholders of the Corporation was held. The following members of the Board of Directors of the Corporation were elected by the votes set forth below for the terms expiring in 2010. James W. Kerber FOR:1,078,205 WITHHELD: 35,821 Douglas Stewart FOR:1,077,530 WITHHELD: 36,496 The following members of the Board of Directors of the Corporation continued in office. Term Expires Richard T. Martin 2008 Harry N. Faulkner 2009 Jeffery S. Sargeant 2009 One other matter was submitted to the Shareholders, for which the following votes were cast: Ratification of the selection of Crowe, Chizek and Company LLC as the auditors of the Corporation for the fiscal year ending June 30, 2008. FOR:1,106,719 AGAINST:722 ABSTAIN:6,585 Item 5.Other Information None. Item 6. Exhibits (a) (1) Exhibit 11: Computation of Earnings per Share included in Note 6 to the consolidated financial statements. (2) Exhibits 31.1 and 31.2: Section 302 Certifications (3) Exhibit 32: Section 906 Certifications All other Exhibits previously filed 25. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONSIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the small business issuer has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: February 14, 2008 /s/ Douglas Stewart Douglas Stewart President and Chief Executive Officer Date: February 14, 2008 /s/ Debra Geuy Debra Geuy Chief Financial Officer 26. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONINDEX TO EXHIBITS EXHIBIT NUMBER DESCRIPTION 3.1 Articles of Incorporation of Peoples-Sidney Financial Corporation Incorporated by reference to the Registration Statement on Form S-1 filed by Peoples-Sidney Financial Corporation on January 27, 1997 (the “S-1”) with the Securities and Exchange Commission (the “SEC”), Exhibit 3.1. 3.2 Bylaws of Peoples-Sidney Financial Corporation Incorporated by reference to the S-1, Exhibit 3.2. 10.1 Employee Stock Ownership Plan Incorporated by reference to the S-1, Exhibit 10.1 10.2 Form of Employment Agreement with Douglas Stewart Incorporated by Pre-Effective Amendment No. 1 to the S-1 filed with the SEC on March 12, 1997, Exhibit 10.2 10.3 Form of Employment Agreements with David R. Fogt, Gary N. Fullenkamp and Debra A. Geuy Incorporated by Pre-Effective Amendment No. 1 to the S-1 filed with the SEC on March 12, 1997, Exhibit 10.3 10.4 Form of Severance Agreement with Steve Goins Incorporated by Pre-Effective Amendment No. 1 to the S-1 filed with the SEC on March 12, 1997, Exhibit 10.4 10.5 401 (k) Plan Incorporated by Pre-Effective Amendment No. 1 to the S-1 filed with the SEC on March 12, 1997, Exhibit 10.5 10.6 Peoples-Sidney Financial Corporation Amended and Restated 1998 Stock Option and Incentive Plan Filed as an exhibit to the Registrant’s Annual Report on Form 10-KSB for the fiscal year ended June 30, 1999 (File No. 0-22223) and incorporate herein by reference. 10.7 Peoples-Sidney Financial Corporation Amended and Restated 1998 Management Recognition Plan Filed as an exhibit to the Registrant’s Annual Report on Form 10-KSB for the fiscal year ended June 30, 1999 (File No. 0-22223) and incorporate herein by reference. 11 Statement Regarding Computation of Earnings per Share See Notes 1 and 6 to the consolidated financial statements, which are incorporated herein by reference. 31.1 Certification of Principal Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification of Principal Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32 Certifications of the Chief Executive Officer and the Chief Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 27.
